DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received March 3, 2022 (the “Response”). 
In response to the Response, the previous rejection of (1) claims 1–20 under 35 U.S.C. § 112(b); and (2) claims 2, 6, 9, 13, and 16 under 35 U.S.C. § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Information Disclosure Statement (IDS)
The IDSs filed November 2, 2021; February 4, 2022; and May 6, 2022 each comply with the provisions of 37 C.F.R. §§ 1.97, 1.98 and MPEP § 609.  The IDSs have been placed in the application file, and the information referred to therein has been considered.

Claim Rejections – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(a): 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

MPEP § 2163.06 recites “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”
Claims 1–20 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement.  
I.
Claim 1, lines 11–12 recites “analyze data access patterns of the plurality of workgroups to identify data sharing patterns.”  The Examiner finds although the Specification discloses the terms “data access patterns” and “data sharing patterns,” the Specification does not disclose analyzing data access patterns of workgroups to identify data sharing patterns.  
Notably, the Specification recites five separate instances of the term “data access patterns.”  First, paragraph 13 of the Specification recites “The system is also configured to determine how to partition data buffer(s) based on the data sharing patterns and data access patterns of the workgroups.”  Second and third, paragraph 15 of the Specification recites 
In this embodiment, the system analyzes the data sharing patterns, data access patterns, and/or data locality patterns of the plurality of workgroups. Depending on the embodiment, the data sharing patterns, data access patterns, and/or data locality patterns can be determined at run-time, at compile-time, or via profiling prior to the execution of the workload. 

Fourth, paragraph 45 of the Specification recites “In some embodiments, the system can also determine the data access patterns and/or data locality patterns of the plurality of workgroups.”  Lastly, paragraph 45 of the Specification further recites “It is noted the system can also utilize the data access patterns and/or data locality patterns when performing blocks 810, 815, and 820.”  The Examiner finds blocks 810, 815, 820 do not correspond to identifying data sharing patterns.  Rather, block 805 is directed to “determin[ing] the data sharing patterns of a plurality of workgroups to identify workgroups that share a threshold amount of data.”
Therefore, the claims contain a limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claims 8 and 15 by analogy.
II.
Claim 1, lines 12–14 recites “wherein the data sharing patterns comprise two or more workgroups.”  The Examiner emphasizes “comprise” because the term is defined as “to be made up of.”  Merriam-Webster’s Collegiate Dictionary 237 (vt. def. 2) (10th ed. 1993).  
The Specification does not disclose data sharing patterns made up of two or more workgroups.  The Specification, rather, discloses data sharing patterns as separate elements from workgroups.  See Spec. ¶ 45 (reciting “a system determines the data sharing patterns of a plurality of workgroups to identify workgroups that share a threshold amount of data.”); ¶ 36 (reciting “data sharing patterns of data buffer 510”).
Therefore, the claims contain a limitation which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
The Examiner recommends amending claim 1, lines 12–14 to recite “wherein the data sharing patterns of two or more workgroups.”
Claims 8 and 15 by analogy.
Claim Rejections – 35 U.S.C. § 103
Schmidt and Gulati
Claims 1, 8, and 15 are rejected under 35 U.S.C. § 103 as being obvious over Arvo (US 2012/0320070 A1; filed June 20, 2011) in view of Gulati et al. (US 9,009,541 B2; filed Aug. 20, 2012).
Regarding claim 1, while Arvo teaches a system (fig. 1, item 20) comprising:
circuitry configured to:
partition a workload (fig. 2, item 49) into a plurality of workgroups (fig. 2, items 50A-50P; fig. 3 illustrates workgroup set items 0–14 for each of items 56–58);
a plurality of memory devices (Arvo at least suggests a plurality of computing device items 20 because “[t]he techniques of this disclosure may be implemented in a wide variety of devices or apparatuses” at ¶ 100);
analyze data access patterns (“monitor and analyze memory access patterns” at ¶ 59; “read/write access patterns associated with workgroups of an application having multiple kernels” at ¶ 32) of the plurality of workgroups to identify data sharing patterns, wherein the data sharing patterns comprise two or more workgroups (“read/write access patterns associated with workgroups” at ¶ 32, emphasis added, at least suggests two or more workgroups being accessed) of the plurality of workgroups being accessed (“a workgroup, such as Workgroup 0, is accessed multiple times by kernels 56-58” at ¶ 59);
determine which subset (WG0 of items 184, 186, 188 at fig. 6; “execute workgroups from different kernels that share the same input data to be executed sequentially by the same SP” at ¶ 32; “the workgroups are processed sequentially by an SP of GPU 48” at ¶ 59; “workgroup WG0 of the kernels 184-188 are sequentially processed using SP 200A” at ¶ 84 and fig. 6) of the plurality of workgroups (fig. 2, items 50A-50P; fig. 3 illustrates workgroup set items 0–14 for each of items 56–58) to dispatch to each processing unit (fig. 6, item 200A) of a plurality of processing units (fig. 6, items 200A–C; fig. 4, items 76A–C) based at least in part on the identified data sharing patterns, 
wherein each processing unit of the plurality of processing units (fig. 6, items 200A–C; fig. 4, items 76A–C) is coupled to one or more local memory devices (fig. 1, computing device item 20 possessing memory item 32) of the plurality of memory devices; and
dispatch the plurality of workgroups (WG0 of items 184, 186, 188 at fig. 6; fig. 2, items 50A-50P; fig. 3 illustrates workgroup set items 0–14 for each of items 56–58) to the plurality of processing units (fig. 6, items 200A–C; fig. 4, items 76A–C), Arvo does not teach (A) partition a data buffer into a plurality of partitions and map the plurality of partitions to the plurality of memory devices; and (B) the workgroups being accessed are accessing given data.
Gulati teaches partitioning a data buffer (fig. 1, item 142; fig. 4, item 340; fig. 5, item 370) into a plurality of partitions (fig. 1, items 144a-d; fig. 4, item 342a-m; fig. 5, item 372a-g) and mapping the plurality of partitions to a plurality of nodes (fig. 1, items 146, 160, 162, 164, 166); and
accessing given data (“reading of the stored trace information” at 6:35-36; “Access times” at 6:37; “memory access requests” at 7:36; fig. 2, item 240a).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Gulati’s system to partition a data buffer into a plurality of partitions and map the plurality of partitions to Gulati’s plurality of memory devices; (B) Gulati’s workgroups to access given data as taught by Gulati to “provide greater flexible and efficient data storage” and “provide more efficient reading” of information.  Gulati 6:34–36.
Regarding claim 8, the teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claim 15, the teaches a non-transitory computer readable medium (fig. 1, item 32) storing program instructions, wherein the program instructions are executable by a processor (fig. 1, item 24) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.

Schmidt and Gulati
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt (US 8,719,833 B2; filed May 6, 2014) in view of Gulati et al. (US 9,009,541 B2; filed Aug. 20, 2012).
Arguments
	Applicants assert “Schmidt is directed to load balancing and simply describes distributing tasks to try an [sic] reduce idle times.”  Response 10 (quoting Schmidt 10:6–46).  Applicants argue Schmidt neither discloses nor suggests “analyze data access patterns of the plurality of workgroups to identify data sharing patterns” as recited in claim 1.  Id. at 9.  Moreover, Applicants argue “[l]ikewise, Gulati does not disclose or suggest the above features of claim 1.”  Id. at 10.
	The Examiner is unpersuaded of error.  The Examiner relies principally on Schmidt for teaching many of the recited elements of claim 1.  See below rejection.  Of particular note, the Examiner finds Schmidt teaches analyzing data process patterns of a plurality of workgroups to identify data sharing patterns.  The Examiner further finds Schmidt’s data process patterns are not data access patterns, turning to Gulati to show that data access patterns are known in the art.  Thus, the Examiner proposes to include Gulati’s teaching with Schmidt, such that the combined system predictably yields analyzing data access patterns of a plurality of workgroups to identify data sharing patterns.  Accordingly, Applicants’ arguments regarding Schmidt’s alleged individual shortcomings (see Response 9) or Gulati’s individual shortcomings (see id. at 10) are unavailing.  Here, the rejection is not based solely on Schmidt or Gulati, but rather on the cited references’ collective teachings.  See In re Keller, 642 F.2d 413, 426 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
The Rejection
Regarding claim 1, while Schmidt teaches a system comprising:
circuitry configured to:
partition a workload (fig. 4, item 402) into a plurality of workgroups (fig. 4, work package items 402a-g; “Since there are 28 total work items in the workload 402, the workload can be divided into 7 separate work packages 402a-g as illustrated in FIG. 4” at 13:43–45);
a plurality of memory devices (fig. 4, work process items 410a-d; “a work process may be any . . . server” at 7:27–28);
analyze data process patterns (“Since there are 28 total work items in the workload 402” at 13:43–44; 13:5–37) of the plurality of workgroups to identify data sharing patterns, wherein the data sharing patterns comprise two or more workgroups (fig. 4, work package items 402b-g) of the plurality of workgroups (fig. 4, work package items 402a-g) are processing given data (“the other remaining work packages 402b-g may each require an estimated 5 seconds to process” at 13:48–50; “Work processes 410b-d will then finish processing their assigned work packages 402b-d after 5 seconds” at 13:58–60);
determine which subset of the plurality of workgroups to dispatch to each processing unit (“work package W1 402a is assigned to work process 410a” at 13:56; “the remaining work processes 410b-d may be assigned work packages W2 402b, W3 402c, and W4 402d respectively” at 13:57–58; “the remaining work packages W5 402e, W6 402f, and W7 402g are subsequently assigned to the work processes 410b-d” at 13:61–63) of a plurality of processing units (the processors of fig. 4, work process items 410a-d) based at least in part on the identified data sharing patterns, 
wherein each processing unit of the plurality of processing units (the processors of fig. 4, work process items 410a-d) is coupled to one or more local memory devices (fig. 4, work process items 410a-d; “a work process may be any . . . server” at 7:27–28) of the plurality of memory devices; and
dispatch (13:56–14:10) the plurality of workgroups to the plurality of processing units,
Schmidt does not teach (A) partition a data buffer into a plurality of partitions and map the plurality of partitions to the plurality of memory devices; (B) the processing of given data being accessing the given data; and (C) the data process patterns being data access patterns.
Gulati teaches partitioning a data buffer (fig. 1, item 142; fig. 4, item 340; fig. 5, item 370) into a plurality of partitions (fig. 1, items 144a-d; fig. 4, item 342a-m; fig. 5, item 372a-g) and mapping the plurality of partitions to a plurality of nodes (fig. 1, items 146, 160, 162, 164, 166); 
accessing given data (“reading of the stored trace information” at 6:35-36; “Access times” at 6:37; “memory access requests” at 7:36; fig. 2, item 240a); and
data access patterns (“historical account of . . . data accesses” at 1:46–47; “Access times may be reduced by physically splitting the trace buffer 142 into the physical partitions 144a-144d. . . . Therefore, overall power consumption for accesses may be reduced.” at 6:37–42; “implementation of the trace buffer 340 may include . . . faster access times” at 10:58–59).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for (A) Schmidt’s system to partition a data buffer into a plurality of partitions and map the plurality of partitions to a plurality of memory devices; (B) Schmidt’s processing given data to be accessing given data or a given data partition; and (C) Schmidt’s data process patterns to be data access patterns as taught by Gulati to “provide greater flexible and efficient data storage” and “provide more efficient reading” of information.  Gulati 6:34–36.
Regarding claim 3, while Schmidt teaches partitioning the workload (fig. 4, workload item 402) into M workgroup partitions (fig. 4, work package items 402a–g), wherein M is a positive integer (the positive integer 7), Schmidt does not teach partitioning the first data buffer into more than M data partitions.
Gulati teaches partitioning a first data buffer (fig. 4, item 340) into more  data partitions M data partitions (fig. 4, partition items 342a-m, wherein “m” partition is greater than Schmidt’s “g” work packages).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s system to further be configured to partition the first data buffer into more than M data partitions as taught by Gulati to “provide greater flexible and efficient data storage” and “provide more efficient reading” of information.  Gulati 6:34–36.
Regarding claim 5, Schmidt teaches wherein the system is further configured to: determine (at 13:36–14:10) how to map partitions to the plurality of memory devices (fig. 4, work process items 410a-d; “a work process may be any . . . server” at 7:27–28) based on the data sharing patterns (“the other remaining work packages 402b-g may each require an estimated 5 seconds to process” at 13:48–50; “Work processes 410b-d will then finish processing their assigned work packages 402b-d after 5 seconds” at 13:58–60) of the plurality of workgroups.
Regarding claim 8, Schmidt teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claims 10 and 12, claims 3 and 5, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 5are, respectively, equally applicable to claims 10 and 12.
Regarding claim 15, Schmidt teaches a non-transitory computer readable medium (fig. 1, item 120) storing program instructions, wherein the program instructions are executable by a processor (fig. 1, item 118) to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claims 17 and 19, claims 3 and 5, respectively, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 3 and 5 are, respectively, equally applicable to claims 17 and 19.

Schmidt, Gulati, and Taylor
Claims 7, 14, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Schmidt in view of Gulati, and in further view of Taylor et al. (US 10,229,468 B2; filed June 3, 2015).
Regarding claim 7, while Schmidt teaches the system is configured to partition the workload (fig. 3, item 302) into sets of workgroups (fig. 3, items 302a–f) along the first one dimension of the workload while keeping a second dimension and a third dimension of the workload fixed, Schmidt does not teach a three-dimensional workload.
Taylor teaches a three-dimensional workload (fig. 1, item 24; fig. 4a, item 46).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Schmidt’s workload to be a three-dimensional workload as taught by Taylor to “to execute visually intensive computer graphics applications such as 3D (three-dimensional) computer games, flight simulators and other 3D imaging applications involving user interaction, scene management and rendering, physics modeling, artificial intelligence and other relatively complex functions..”  Taylor 2:13–19.
Regarding claims 14 and 20, claim 7 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 7 are equally applicable to claims 14 and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US-20150347105-A1.
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449